Exhibit 10.8

 

CV THERAPEUTICS, INC.

 

2000 Equity Incentive Plan

 

ADOPTED MARCH 31, 2000

APPROVED BY STOCKHOLDERS MAY 16, 2000

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS FEBRUARY 25, 2002

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS APRIL 15, 2002

APPROVED BY STOCKHOLDERS JUNE 7, 2002

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS OCTOBER 30, 2002

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS APRIL 1, 2004

APPROVED BY STOCKHOLDERS MAY 26, 2004

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS SEPTEMBER 22 AND 23, 2004

AMENDED AND RESTATED BY THE BOARD OF DIRECTORS FEBRUARY 1, 2005

 

I. Purposes.

 

A. Eligible Stock Award Recipients. The persons eligible to receive Stock Awards
are the Employees, Directors and Consultants of the Company and its Affiliates.

 

B. Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) rights to acquire Restricted Stock and Restricted Stock Units and
(iv) Stock Appreciation Rights.

 

C. General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

II. Definitions.

 

A. “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

B. “Board” means the Board of Directors of the Company.

 

C. “Code” means the Internal Revenue Code of 1986, as amended.

 

D. “Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with subsection III(C).

 

E. “Common Stock” means the common stock of the Company.

 

F. “Company” means CV Therapeutics, Inc., a Delaware corporation.

 



--------------------------------------------------------------------------------

G. “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are merely paid a director’s fee by the Company for their
services as Directors.

 

H. “Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service to the Company or an Affiliate. For example, a change in
status without interruption from an Employee of the Company to a Consultant of
an Affiliate or a Director will not constitute an interruption of Continuous
Service. The Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.

 

I. “Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.

 

J. “Director” means a member of the Board of Directors of the Company.

 

K. “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

 

L. “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

 

M. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

N. “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

1. If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable.

 

2. In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

 

2



--------------------------------------------------------------------------------

O. “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

P. “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

Q. “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

R. “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

S. “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

 

T. “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

U. “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

V. “Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” receiving compensation
for prior services (other than benefits under a tax qualified pension plan), was
not an officer of the Company or an “affiliated corporation” at any time and is
not currently receiving direct or indirect remuneration from the Company or an
“affiliated corporation” for services in any capacity other than as a Director
or (ii) is otherwise considered an “outside director” for purposes of Section
162(m) of the Code.

 

W. “Participant” means a person to whom a Stock Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

 

X. “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a Section
162(m) Participant for a Performance Period. The Performance Criteria that will
be used to establish Performance Goals are limited to the following: net
earnings (either before or after interest, taxes, depreciation and
amortization), net losses, sales or revenue, operating earnings, operating cash
flow, return on net assets, return on stockholders’ equity, return on assets,
return on capital, stockholder returns, gross or net profit margin, earnings per
share, price per share of Common

 

3



--------------------------------------------------------------------------------

Stock, and market share, any of which may be measured either in absolute terms
or as compared to any incremental increase or as compared to results of a peer
group; corporate or individual goals relating to the Company’s research,
development, clinical, regulatory, operational, marketing or compliance
programs. The Committee shall, within the time prescribed by Section 162(m) of
the Code, define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period for such
Section 162(m) Participant.

 

Y. “Performance Goals” means, for a Performance Period, the goals established in
writing by the Committee for the Performance Period based upon the Performance
Criteria. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual. The Committee, in its discretion, may, within the time prescribed by
Section 162(m) of the Code, adjust or modify the calculation of Performance
Goals for such Performance Period in order to prevent the dilution or
enlargement of the rights of Section 162(m) Participants (i) in the event of, or
in anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

 

Z. “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Section 162(m) Participant’s right to, and the payment of, a Stock
Award the vesting of which is based on the attainment of Performance Goals.

 

AA. “Plan” means this CV Therapeutics, Inc. 2000 Equity Incentive Plan.

 

BB. “Restricted Stock” means Common Stock awarded to a Participant pursuant to
Section VII that is subject to certain restrictions and to risk of forfeiture.

 

CC. “Restricted Stock Unit” means a right to receive a specified number of
shares of Common Stock during specified time periods pursuant to Section VII.

 

DD. “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

EE. “Section 162(m) Participant” shall mean any Employee designated by the Board
as an Employee whose compensation for the fiscal year in which the Employee is
so designated or a future fiscal year may be subject to the limit on deductible
compensation imposed by Section 162(m) of the Code.

 

FF. “Securities Act” means the Securities Act of 1933, as amended.

 

GG. “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Section VII to receive a payment equal to the excess of the Fair Market Value of
a specified number of shares of Common Stock on the date the SAR is exercised
over the Fair Market Value of such number of shares of Common Stock on the date
the SAR was granted, or such other amount as may be determined by the Committee
and as set forth in the applicable Stock Award Agreement.

 

4



--------------------------------------------------------------------------------

HH. “Stock Award” means any right granted under the Plan, including an Option,
Restricted Stock, Restricted Stock Unit and a Stock Appreciation Right.

 

II. “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

JJ. “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

 

III. Administration.

 

A. Administration by Board. The Board shall administer the Plan unless and until
the Board delegates administration to a Committee, as provided in subsection
III(C).

 

B. Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

1. To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

 

2. To construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

3. To amend the Plan or a Stock Award as provided in Sections XI and XII.

 

4. To terminate or suspend the Plan as provided in Section XIII.

 

5. Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.

 

C. Delegation to Committee.

 

1. General. The Board may delegate administration of the Plan to a Committee or
Committees of one (1) or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or

 

5



--------------------------------------------------------------------------------

subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

2. Committee Composition. In the discretion of the Board, a Committee may
consist solely of two or more Outside Directors, in accordance with Section
162(m) of the Code, and/or solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3. Within the scope of such authority, the Board or the
Committee may (1) delegate to a committee of one or more members of the Board
who are not Outside Directors the authority to grant Stock Awards to eligible
persons who are either (a) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Stock
Award or (b) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code and/or) (2) delegate to a committee of one or more
members of the Board who are not Non-Employee Directors the authority to grant
Stock Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.

 

D. Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

IV. Shares Subject to the Plan.

 

A. Share Reserve. Subject to the provisions of Section XI relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate the sum of (i) two
million four hundred fifty thousand (2,450,000) shares of Common Stock, (ii)
that number of shares of Common Stock remaining available for issuance as of
March 29, 2004 under the CV Therapeutics, Inc. 2000 Nonstatutory Incentive Plan
(the “Nonstatutory Plan”) (not to exceed 404,685 shares of Common Stock) and
(iii) that number of shares of Common Stock that after March 29, 2004 again
become available for issuance under the Nonstatutory Plan under Section 4(b)
thereof as a result of stock awards granted thereunder expiring or terminating
without having been exercised in full.

 

B. Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.

 

C. Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

V. Eligibility.

 

A. Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to Employees. Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.

 

B. Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten

 

6



--------------------------------------------------------------------------------

percent (110%) of the Fair Market Value of the Common Stock at the date of grant
and the Option is not exercisable after the expiration of five (5) years from
the date of grant.

 

C. Section 162(m) Limitation. Subject to the provisions of Section XI relating
to adjustments upon changes in the shares of Common Stock, no Employee shall be
eligible to be granted Stock Awards covering more than five hundred thousand
(500,000) shares of Common Stock during any calendar year.

 

D. Consultants. A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (i) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (ii) that such grant complies with the securities laws
of all other relevant jurisdictions.

 

VI. Option Provisions.

 

A. Each Option shall be in such form and shall contain such terms and conditions
as the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

B. Term. Subject to the provisions of subsection V(B) regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date it was granted.

 

C. Exercise Price of an Incentive Stock Option. Subject to the provisions of
subsection V(B) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

 

D. Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than the par value of the Common
Stock subject to the Option on the date the Option is granted; provided,
however, that no more than five percent (5%) of the shares of Common Stock
reserved for issuance under the Plan during its term may be issued upon exercise
of Nonstatutory Stock Options granted with an exercise price that is less than
one hundred percent (100%) of the Fair Market Value of the Common Stock subject
to such

 

7



--------------------------------------------------------------------------------

Options on the date the Options were granted. Notwithstanding the foregoing, a
Nonstatutory Stock Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.

 

E. Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board at the time of the grant of the Option (or
subsequently in the case of a Nonstatutory Stock Option) (1) by delivery to the
Company of other Common Stock or (2) in any other form of legal consideration
that may be acceptable to the Board. Unless otherwise specifically provided in
the Option, the purchase price of Common Stock acquired pursuant to an Option
that is paid by delivery to the Company of other Common Stock acquired, directly
or indirectly from the Company, shall be paid only by shares of the Common Stock
of the Company that have been held for more than six (6) months (or such longer
or shorter period of time required to avoid a charge to earnings for financial
accounting purposes).

 

F. Transferability of an Incentive Stock Option. An Incentive Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option.

 

G. Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall be transferable to the extent provided in the Option Agreement. If the
Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

H. Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection VI(I) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.

 

I. Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Optionholder’s Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination, the Optionholder

 

8



--------------------------------------------------------------------------------

does not exercise his or her Option within the time specified in the Option
Agreement, the Option shall terminate.

 

J. Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection VI(B) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

 

K. Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.

 

L. Death of Optionholder. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the period (if any) specified in the Option Agreement after the
termination of the Optionholder’s Continuous Service for a reason other than
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder’s
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the Option upon the
Optionholder’s death pursuant to subsections VI(G) or VI(H), but only within the
period ending on the earlier of (1) the date eighteen (18) months following the
date of death (or such longer or shorter period specified in the Option
Agreement) or (2) the expiration of the term of such Option as set forth in the
Option Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.

 

M. Early Exercise. The Option may, but need not, include a provision whereby the
Optionholder may elect at any time before the Optionholder’s Continuous Service
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate. The Company will not exercise its repurchase option until at
least six (6) months (or such longer or shorter period of time required to avoid
a charge to earnings for financial accounting purposes) have elapsed following
exercise of the Option unless the Board otherwise specifically provides in the
Option.

 

9



--------------------------------------------------------------------------------

VII. Provisions of Stock Awards other than Options.

 

A. Restricted Stock and Restricted Stock Unit Awards. The Board may grant
Restricted Stock and/or Restricted Stock Units, the terms of which Stock Awards
shall be set forth in an appropriate Stock Award Agreement. Each such Stock
Award Agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. The terms and conditions of the
Stock Award Agreements may change from time to time, and the terms and
conditions of separate Stock Award Agreements need not be identical, but each
Stock Award Agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

 

1. Purchase Price. At its discretion, the Board may designate a purchase price
or no purchase price for the issuance of Common Stock under the Plan. The
purchase price, if any, under each Stock Award Agreement shall be such amount as
the Board shall determine and designate in such Stock Award Agreement. In no
event may Common Stock be issued under the Plan for less than adequate legal
consideration, as determined by the Board in its sole discretion.

 

2. Consideration. The purchase price of Common Stock acquired pursuant to the
Stock Award Agreement shall be paid either: (i) in cash at the time of issuance
of the Common Stock or (ii) in any other form of legal consideration that may be
acceptable to the Board in its discretion.

 

3. Restricted Stock Vesting. Restricted Stock Units and/or shares of Common
Stock acquired under a Stock Award Agreement shall be subject to vesting
schedule or a forfeiture or share repurchase option (in the case of Restricted
Stock issued with a purchase price) in favor of the Company pursuant to a
vesting schedule to be determined by the Board (or by the Committee, with regard
to grants to Section 162(m) Participants intended to be linked to the
Performance Criteria) in accordance with the following guidelines: (A) the
vesting period for Restricted Stock Units or shares of Common Stock acquired
under Stock Award Agreements shall be no less than three (3) years unless based
upon performance milestones (including without limitation Performance Goals), in
which event the vesting period shall be no less than one (1) year; and (B)
notwithstanding the provisions of Section X(A), the Board may not accelerate
such vesting except under extraordinary circumstances, including without
limitation the death, disability or divorce of the Participant, change in
corporate structure of the Company, Change of Control or termination of
Continuous Service in connection with a Change of Control.

 

4. Termination of Participant’s Continuous Service. In the event a Participant’s
Continuous Service terminates, the Board may cancel an unvested Restricted Stock
Unit and/or repurchase or otherwise reacquire any or all of the shares of
Restricted Stock held by the Participant which have not vested as of the date of
termination under the terms of the Stock Award Agreement.

 

5. Transferability. Restricted Stock or Restricted Stock Units shall be
transferable by the Participant only upon such terms and conditions as are set
forth in the Stock Award Agreement, as the Board shall determine in its
discretion, so long as Common Stock awarded under the applicable Stock Award
Agreement remains subject to the terms of the Stock Award Agreement.

 

10



--------------------------------------------------------------------------------

6. Restricted Stock Units. Common Stock underlying a Restricted Stock Unit award
will not be issued until the Restricted Stock Unit award has vested. Unless
otherwise provided by the Board, a Participant awarded Restricted Stock Units
shall have no rights as a Company stockholder with respect to such Restricted
Stock Units until such time as the Restricted Stock Units have vested and the
Common Stock underlying the Restricted Stock Units has been issued.

 

7. Section 162(m) Participants. Restricted Stock or Restricted Stock Units
granted to a Section 162(m) Participant may, as determined by the Committee,
have its vesting linked to any one or more of the Performance Criteria or other
specific performance criteria determined appropriate by the Committee, in each
case on a specified date or dates or over any period or periods determined by
the Committee. In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Section 162(m) Participant.

 

11



--------------------------------------------------------------------------------

B. Stock Appreciation Rights. The Board may grant SARs, the terms of which Stock
Awards shall be set forth in an appropriate Stock Award Agreement. Each such
Stock Award Agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. The terms and conditions of the
Stock Award Agreements may change from time to time, and the terms and
conditions of separate Stock Award Agreements need not be identical, but each
Stock Award Agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions.

 

1. Terms. A SAR shall have a term set by the Committee and shall be exercisable
in such installments as the Committee may determine. A SAR shall cover such
number of shares of Common Stock as the Committee may determine. The exercise
price per share of Common Stock subject to each SAR shall be set by the
Committee; provided that the exercise price for any SAR shall not be less than
the par value of the Common Stock on the date of grant; and provided, further,
that, the Committee in its sole and absolute discretion may provide that the SAR
may be exercised subsequent to a termination of employment or service, as
applicable, or following a Change of Control of the Company, or because of the
Participant’s retirement, death or disability, or otherwise.

 

2. Exercise. A SAR shall entitle the Participant (or other person entitled to
exercise the SAR pursuant to the Plan) to exercise all or a specified portion of
the SAR (to the extent then exercisable pursuant to its terms) and to receive
from the Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of Common Stock subject to the SAR from
the Fair Market Value of a share of Common Stock on the date of exercise of the
SAR by the number of shares of Common Stock with respect to which the SAR shall
have been exercised, or such other amount as determined pursuant to the terms of
the Stock Award Agreement, in either case subject to any limitations the
Committee may impose.

 

3. Payment. Payment of the amounts determined under Sections VII.B.2. above
shall be in cash, in Common Stock or other such as Options, or a combination of
the foregoing as determined by the Committee and set forth in the terms of the
Stock Award Agreement.

 

VIII.  Covenants of the Company.

 

A. Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

 

B. Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the

 

12



--------------------------------------------------------------------------------

Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Stock Awards unless and until such authority
is obtained.

 

IX. Use of Proceeds from Stock.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

X. Miscellaneous.

 

A. Acceleration of Exercisability and Vesting. Subject to subsection VII(A)(3)
with respect to Restricted Stock and Restricted Stock Units, the Committee shall
have the power to accelerate the time at which a Stock Award may first vest
and/or be exercised in accordance with the Plan, notwithstanding the provisions
in the Stock Award stating the time at which it may first be exercised or the
time during which it will vest.

 

B. Non-Employee Directors. Notwithstanding anything herein to the contrary, the
grant of any Stock Award to a Non-Employee Director under this Plan shall be
made by the Board pursuant to a written non-discretionary formula established by
the Compensation Committee of the Board, or any successor committee thereto
carrying out its responsibilities on the date of grant of any such Stock Award
(the “Non-Employee Director Equity Compensation Policy”). The Non-Employee
Director Equity Compensation Policy shall set forth the type of Stock Award(s)
to be granted to Non-Employee Directors, the number of shares of Common Stock to
be subject to Non-Employee Director Stock Awards, the conditions on which such
Stock Awards shall be granted, become exercisable and/or payable and expire, and
such other terms and conditions as the Compensation Committee (or such other
successor committee as described above) determines in its discretion.

 

C. Stockholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.

 

D. No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

E. Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand

 

13



--------------------------------------------------------------------------------

dollars ($100,000), the Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.

 

F. Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (1) the issuance of the shares of Common Stock upon the
exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

 

G. Withholding Obligations. To the extent provided by the terms of a Stock Award
Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of cash or Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold cash or shares of Common Stock from the cash
or shares of Common Stock otherwise issuable to the Participant as a result of
the exercise or acquisition of cash or Common Stock under the Stock Award,
provided, however, that no shares of Common Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or (iii)
delivering to the Company owned and unencumbered shares of Common Stock.

 

XI. Adjustments upon Changes in Stock.

 

A. Capitalization Adjustments. If any change is made in the Common Stock subject
to the Plan, or subject to any Stock Award, without the receipt of consideration
by the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection IV(A) and the maximum number of securities subject to award to any
person pursuant to subsection V(C), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Stock Awards. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive.

 

14



--------------------------------------------------------------------------------

The conversion of any convertible securities of the Company shall not be treated
as a transaction “without receipt of consideration” by the Company.

 

B. Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Stock Awards shall terminate immediately prior
to such event.

 

C. Change of Control. In the event of a Change of Control, each outstanding
Stock Award under the Plan shall, automatically and without further action by
the Company, become fully vested and/or exercisable with respect to all of the
shares of Common Stock subject thereto no later than five (5) business days
before the closing of such Change of Control. In addition, to the extent
permitted by law, any surviving corporation or acquiring corporation in a Change
of Control may assume any such Stock Awards outstanding under the Plan or
substitute similar stock awards (including awards to acquire the same
consideration paid to the stockholders in the Change of Control) for those
outstanding under the Plan. In the event any surviving corporation or acquiring
corporation does not assume such Stock Awards or substitute similar stock awards
for those outstanding under the Plan then the Stock Awards shall terminate if
not exercised at or prior to the closing of the Change of Control.

 

D. Definition. For purposes of this Plan, “Change of Control” means: (i) a sale
of substantially all of the assets of the Company; (ii) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation in which shareholders immediately before the merger or
consolidation have, immediately after the merger or consolidation, equal or
greater stock voting power); (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (other than a reverse
merger in which stockholders immediately before the merger have, immediately
after the merger, greater stock voting power); or (iv) any transaction or series
of related transactions in which in excess of 50% of the Company’s voting power
is transferred.

 

XII. Amendment of the Plan and Stock Awards.

 

A. Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section XI relating to adjustments upon
changes in Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company if such amendment (i) increases the number of shares
of Common Stock reserved for issuance under the Plan, (ii) expands the class of
eligible Participants under the Plan, (iii) materially increases the benefits
available under the Plan or (iv) is an amendment for which stockholder approval
is necessary to satisfy the requirements of Section 422 of the Code, Rule 16b-3
or any applicable Nasdaq or securities exchange listing requirements.

 

B. Stockholder Approval. The Board may, in its sole discretion, submit any other
amendment to the Plan for stockholder approval, including, but not limited to,
amendments to the Plan intended to satisfy the requirements of Section 162(m) of
the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

 

15



--------------------------------------------------------------------------------

C. Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

 

D. No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

E. Amendment of Stock Awards/Repricing Prohibited. The Board at any time, and
from time to time, may amend the terms of any one or more Stock Awards;
provided, however, that the rights under any Stock Award shall not be impaired
by any such amendment unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing. Notwithstanding the
foregoing, the Board shall not, without the approval of the stockholders of the
Company, authorize the amendment of any outstanding Option or SAR to reduce its
exercise price. Furthermore, no Option or SAR shall be canceled and replaced
with grants having a lower exercise price without the further approval of
stockholders of the Company.

 

XIII.  Termination or Suspension of the Plan.

 

A. Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on March 31, 2014, which is the day
before the tenth (10th) anniversary of the date the Plan was amended and
restated by the Board on April 1, 2004. No Stock Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.

 

B. No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.

 

XIV.  Effective Date of Plan.

 

The Plan shall become effective upon its adoption by the Board, but no Stock
Award shall be exercised unless and until the Plan has been approved by the
stockholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan is adopted by the Board.

 

XV. Choice of Law.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

16



--------------------------------------------------------------------------------

XVI.  Participants in Foreign Countries.

 

The Board shall have the authority to adopt such modifications, procedures and
subplans as may be necessary or desirable to comply with provisions of the laws
of foreign countries in which the Company or any Affiliate may operate to assure
the viability of Stock Awards granted under the Plan in such countries and to
meet the objectives of the Plan.

 

17